Citation Nr: 0125074	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of carcinoma 
of the right tonsil, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967 and from December 1967 to September 1973, with 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current residuals of carcinoma of the right 
tonsil have not been shown, by competent medical evidence, to 
be etiologically related to service.


CONCLUSION OF LAW

Residuals of carcinoma of the right tonsil were not incurred 
in service or as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  The statute pertaining to the VA's duty to 
assist a claimant was recently revised.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  See also 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary has done so.  See generally 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  The VA also has a duty to assist the veteran in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist further includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of the VA; and 
any other relevant records held by any federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain such records, the VA must notify the claimant of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also, in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been sufficient compliance with the assistance provisions 
set forth in the new laws and regulations.  In regard to the 
veteran's claim, there is no indication of additional medical 
evidence, such as outpatient treatment records, that have not 
been obtained by the RO to date.  While the veteran has not, 
to date, been provided a VA examination for the express 
purpose of ascertaining the etiology of his current 
disability, the Board finds, for reasons described in detail 
below, that there is no reasonable possibility that further 
development in this regard would assist in reaching a 
determination of the veteran's claim.

The Board also finds that, in its July 1997 Statement of the 
Case, the RO provided the veteran with an adequate 
description of the evidence needed to complete his 
application.  Given that the actions by the RO reflect 
fundamental compliance with the newly enacted laws and 
regulations, the Board finds that the veteran's appeal will 
not be adversely affected merely because the RO has 
apparently not considered his claim under the new provisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at the present time is appropriate.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Additionally, VA regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii) (2001).  Service connection due to 
exposure to an herbicide agent may be granted on a 
presumptive basis for certain diseases listed in 38 C.F.R. 
§ 3.309(e) (2001), which the VA has determined to be 
etiologically related to herbicide exposure.  For example, 
service connection may be granted for respiratory cancers if 
manifested to a compensable degree within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  
See The Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991).  Nonetheless, even if a veteran has not 
been diagnosed with a disease listed in 38 C.F.R. § 3.309(e) 
(2001), he or she is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the first medical evidence of record indicating 
carcinoma of the right tonsil is a private medical report 
from September 1996, which indicates that a right tonsil mass 
had been detected.  Subsequent medical records indicate that 
the veteran underwent a modified radical neck dissection for 
tonsillar carcinoma.  An October 1997 VA examination report 
contains a diagnosis of a history of tonsil cancer, status 
post resection and without present disease.

The Board has reviewed the evidence described above but finds 
that such evidence does not in any way establish that the 
veteran currently suffers from a respiratory cancer involving 
the lung, bronchus, larynx, or trachea.  While the veteran 
has been diagnosed with carcinoma of the right tonsil, he 
does not suffer from a respiratory cancer for which 
consideration under 38 U.S.C.A. §§ 3.307(a)(6) and 3.309(e) 
(2001) is warranted.  Therefore, there is no basis for a 
grant of service connection as due to herbicide exposure, and 
the remaining question before the Board is whether service 
connection on a direct basis is warranted.  See Combee, 
supra.
 
However, the evidence of record establishes that the veteran 
was first treated for carcinoma of the right tonsil in 1996, 
approximately 29 years following his discharge from service 
and well beyond the presumptive service connection period set 
forth in 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2001).  He 
has presented no competent medical evidence whatsoever 
otherwise linking this present disability to service.  In the 
absence of such evidence, the Board finds no reasonable 
possibility that a VA examination for the purposes of 
determining the etiology of the veteran's disability would be 
necessary or, indeed, helpful in reaching a determination of 
this claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as set forth in his July 1997 
Substantive Appeal.  However, the veteran has not shown that 
he possesses the requisite expertise needed to provide a 
competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998) (lay persons are generally not capable "of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms"); YT v. Brown, 
9 Vet. App. 195, 201 (1996) (generally, the requirement for 
competency to provide medical evidence is that the person be 
a licensed health care professional).  As a result, the 
veteran's lay opinion cannot be found to constitute competent 
medical evidence and, therefore, lacks probative value.

In short, the evidence of record does not establish that the 
veteran incurred residuals of carcinoma of the right tonsil 
as a secondary result of claimed herbicide exposure in 
Vietnam or, otherwise, as a result of active duty service.  
Therefore, the preponderance of the evidence is against his 
claim for service connection for this disability.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  


ORDER

The claim of entitlement to service connection for residuals 
of carcinoma of the right tonsil, to include as due to 
herbicide exposure, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 

